UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. FGT FRANKLIN INTERNATIONAL GROWTH FUND ADMIRAL GROUP PLC Ticker: ADM Security ID: G0110T106 Meeting Date: MAY 06, 2011 Meeting Type: Annual Record Date: MAY 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Colin Holmes as Director For For Management 5 Re-elect Alastair Lyons as Director For For Management 6 Re-elect Henry Engelhardt as Director For For Management 7 Re-elect David Stevens as Director For For Management 8 Re-elect Kevin Chidwick as Director For For Management 9 Re-elect Martin Jackson as Director For For Management 10 Re-elect Keith James as Director For For Management 11 Re-elect Margaret Johnson as Director For For Management 12 Re-elect Lucy Kellaway as Director For For Management 13 Re-elect John Sussens as Director For For Management 14 Re-elect Manfred Aldag as Director For For Management 15 Reappoint KPMG Audit plc as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For Against Management Pre-emptive Rights 19 Authorise Market Purchase For For Management 20 Authorise the Company to Call EGM with For
